Election/Restrictions
RE: Kim et al.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, 	claim(s) 1-5, 10-15, 19, 21-23 and 25-27, drawn to a method of promoting a blood vessel normalization in a tumor of a subject in need thereof, and a method of treating a tumor in a subject in need thereof comprising administering to the subject an antagonist against FAM19A5 protein.
Group II, 	claim(s) 9 and 24, drawn to a method of determining a FAM19A5 protein level or a FAM19A5 mRNA level in a subject having a cancer comprising detecting whether the FAM19A5 protein level or the FAM19A5 mRNA level from a biological sample obtained from the subject is increased compared to a corresponding level from a normal subject by contacting an .

2.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(i) 	an antibody or antigen binding fragment thereof, a polynucleotide encoding the anti-FAM19A5 antibody or a vector comprising the polynucleotide thereof, an antisense oligonucleotide, siRNA, shRNA, miRNA, dsRNA, aptamer, PNA targeting FAM19A5, a vector including the same, or combinations thereof (claims 4, 22-24, 26 and 27)
(ii) 	antibodies having different 6 CDR sequences (claim 5)
(iii)	FAM19A5 protein level, FAM19A5 mRNA level (claim 9)
(iv)	a monoclonal antibody that modulates a signaling molecule selected from the group consisting of PD-1, PD-L1, CTLA-4, IDO, TIM-3, LAG-3, 4-1BB, OX40, MERTK, CD27, GITR, B7.1, TGF-(3, BTLA, VISTA, Arginase, MICA, MICB, B7-H4, CD28, CD137, and HVEM, chimeric antigen receptor (CAR) T-cell, NK-cell, dendritic cell (DC), adoptive cell transfer (ACT), immune checkpoint modulator, cytokine, cancer vaccine, adjuvant, oncolytic virus, tyrosine-kinase inhibitors, small molecule drug conjugates, serine- threonine kinase inhibitors, temozolomide, gemcitabine, paclitaxel, 
(v)	melanoma, pancreatic cancer, breast cancer, lymphoma, carcinoma, sarcoma, lung cancer, kidney cancer, Atty. Dkt. No. 3763.0130003/C-K/DKC-6-KIM etal. Application No. 16/626,625 prostate cancer, fibrosarcoma, colon adenocarcinoma, liver cancer, ovarian cancer, or any combinations thereof (claim 21).
Applicant is required, in reply to this action, to elect a single species from each of groups (i)-(v) (e.g. (i) ant antibody or antigen binding fragment thereof, (ii) an antibody comprising HCDR1-3 and LCDR1-3 of SEQ ID NOs: 11-13, and 23-25, respectively, (iii) FAM19A5 protein level, (iv) an anti-PD-1 antibody and (v) melanoma) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-3 and 25.

3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an FAM19A5 antagonist, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Seong et al. (US20150118230A1, pub. date: 4/30/2015). Seong et al. teaches an inhibitor (antagonist) of FAM19A5, and the inhibitor is siRNA or antibody ([0017] and [0063]). 

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

5.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643